Order entered September 5, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01017-CV

  IN THE MATTER OF CYNTHIA HOUSTON & CHARLES ANTHONY ALLEN SR.

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. CV99-01573-V

                                          ORDER
       The Court has before it appellant’s August 26, 2013 motion to transfer original

application for protective order to the Court of Appeals. The Court DENIES the motion. The

Court also has before it appellant’s August 26, 2013 motion for extension of time. Appellant’s

brief will not be due until thirty days after the clerk’s record and reporter’s record have been

filed. Therefore, the motion is DENIED as premature.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE